Opinion filed April 27, 2006 












 








 




Opinion filed April 27, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00081-CR 
 
                                                    __________
 
                                         IN RE GEORGE GANDER
 
 

 
                                                Original
Mandamus Proceeding
 

 
                                                                   O
P I N I O N
On March 28, 2006, George Gander filed in this
court a pro se petition for writ of mandamus. 
Gander sought a writ of mandamus directing the trial court to remove the
deadly weapon finding from the judgment in Trial Court Cause No. 11148 in which
he was convicted of unlawful possession of a firearm by a felon.  We have received a copy of the judgment nunc pro tunc entered on April 3,
2006, removing the deadly weapon finding. 
Therefore, this proceeding is moot.
The proceeding is dismissed.
 
PER CURIAM
April 27, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.